Memorandum: Plaintiff slipped and fell on an accumulation of water on the floor near a buffet table at a senior citizens club luncheon. In our view, Special Term properly denied defendants’ motion for summary judgment. The record indicates that defendants had knowledge of a dangerous condition and took some precautions to remedy the situation. The reasonableness of defendants’ actions, in light of the circumstances, presents a question for the trier of fact. (Appeal from order of Supreme Court, Monroe County, Cur-ran, J. — summary judgment.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.